UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 PETER BELEGRINOS,
                               Plaintiff,
                                                                   18-CV-1934 (JPO)
                     -v-
                                                                 OPINION AND ORDER
 UNITED STATES OF AMERICA,
                     Defendant.


J. PAUL OETKEN, District Judge:

       Plaintiff Peter Belegrinos has brought this pro se action against the United States (“the

Government”) to obtain a declaration that he has lost his United States citizenship and an order

directing that he be deported from the United States to Greece. (Dkt. No. 20 (“AC”) at 16.) The

Government has moved to dismiss Belegrinos’s operative Amended Complaint. (Dkt. No. 24.)

For the reasons that follow, the motion to dismiss is granted.

I.     Background

       The following factual allegations are taken from Belegrinos’s Amended Complaint and

exhibits attached thereto, and are assumed to be true for the purposes of deciding the instant

motion.

       Belegrinos is a citizen of the United States by birth. (AC ¶ 40.) In 2006, he moved to

Greece and applied for Greek citizenship, with the intention of renouncing his U.S. citizenship.

(AC. ¶ 42.) His naturalization application was approved by Greece, and he became a Greek

citizen on March 9, 2006. (AC ¶ 44.)

       In July 2012, however, Belegrinos was extradited to the United States from Holland on a

New York state criminal charge of attempted sexual abuse in the first degree. (AC ¶¶ 56, 60; Ex.




                                                 1
D. 1) In November 2012, he pleaded guilty to the charge and was sentenced to a two-year term of

imprisonment and a five-year term of parole. (AC ¶ 60; Ex. N.) After the completion of his

prison term, his parole expired on February 15, 2018. (Id.) Belegrinos alleges that he is not able

to leave the United States due to restrictions placed by a Strict and Intensive Supervision and

Treatment Order (“SIST Order”) issued under the New York Mental Hygiene Law, N.Y. Mental

Hyg. Law, § 10.11. (AC ¶ 30; Ex. OO.)

       In early 2014, Belegrinos, through his counsel Robinson Iglesias, requested a certificate

of loss of nationality (“CLN”) from the United States Department of State (“State Department”).

(AC ¶ 8; Ex. W.) In a letter dated March 21, 2014, Belegrinos admitted that he “did not follow

the formalities required by the Immigration and Nationality Act in 2006 by appearing in person

before a U.S. consular or diplomatic officer, in a foreign country, and signing an oath of

renunciation,” but he requested that the State Department “consider his voluntary action to apply

for Greek citizenship with the intention of relinquishing his U.S. citizenship along with the

documents attached [to the letter] as basis for granting his loss of U.S. nationality.” (Ex. W at

93. 2) In support of his position, Belegrinos attached, among other documents, a “Request for

Determination of Possible Loss of United States Citizenship” (“Form DS-4079”) (Ex. W at 95–

99) and a “Statement of Understanding Concerning the Consequences and Ramifications of

Renunciation or Relinquishment of U.S. Nationality” (“Form DS-4081”) (Ex. W at 101–02).

       On April 21, 2014, a State Department official wrote back to Iglesias, informing him that,

to comply with the Immigration and Nationality Act (“INA”), 8 U.S.C. §§ 1101–1537, the State




       1
           The Court refers to the exhibits attached to the Amended Complaint.
       2
         The Court uses the pagination assigned by ECF when citing specific pages in the
exhibits attached to the Amended Complaint.


                                                 2
Department could not approve Belegrinos’s CLN application until it had received a “written

opinion of a consular or diplomatic officer assigned to a U.S. embassy or consulate abroad” that

Belegrinos had voluntarily expatriated himself. (Ex. Z.) Therefore, the State Department

official returned Belegrinos’s application materials and recommended that he make an

appointment with a U.S. embassy or consulate abroad. (Id.) Iglesias relayed the State

Department’s response to Belegrinos and advised him that he would request reconsideration but

that Belegrinos would in any event be able to make the expatriation request at a U.S. consulate

office following his release from New York state custody. (Ex. AA.)

       Thereafter, Iglesias wrote another letter dated July 24, 2014, to the State Department

inquiring into Belegrinos’s expatriation. (See Ex. BB.) In response, another State Department

official told Iglesias that the State Department did not have any record of Belegrinos’s

expatriation, and that Belegrinos should contact U.S. Citizenship and Immigration Services

(“USCIS”) if he intended to “renounc[e] his citizenship in the United States pursuant to INA

Section 349(a)(6),” the statutory vehicle for renouncing one’s citizenship from within the United

States. (Id.; see also AC ¶¶ 14–16.)

       Three years later, Belegrinos made another request—this time to USCIS—to renounce

his U.S. citizenship pursuant to Section 349(a)(6). (See Ex. NN (referencing Belegrinos’s April

28, 2017 request to renounce his U.S. citizenship).) After interviewing Belegrinos, USCIS

requested that he produce documents demonstrating that he was not prohibited by any court or

government restrictions from leaving the United States. (Id.) Belegrinos does not allege whether




                                                 3
he has provided the requested documents to USCIS. USCIS has not yet rendered a decision on

Belegrinos’s expatriation application. (Dkt. No. 30 at 227.) 3

       On March 1, 2018, Belegrinos brought this pro se action against the Government, seeking

a declaration that he is not a citizen of the United States and an order that he be expeditiously

removed from the United States to Greece. The Government moved to dismiss Belegrinos’s

Complaint on July 13, 2018. (Dkt. No. 12.) In response, Belegrinos filed an Amended

Complaint, which mooted the Government’s motion to dismiss. (Dkt. Nos. 20, 31.) Thereafter,

the Government filed a new motion to dismiss the Amended Complaint for lack of subject-matter

jurisdiction and for failure to state a claim. (Dkt. No. 24.) The briefing is now complete, and

this motion is ripe for resolution. (See Dkt. Nos. 25, 30, 35.)

II.    Legal Standard

       A district court must dismiss a claim for lack of subject matter jurisdiction if it “lacks the

statutory or constitutional power to adjudicate it.” Morrison v. Nat’l Austl. Bank Ltd., 547 F.3d

167, 170 (2d Cir. 2008) (quoting Arar v. Ashcroft, 532 F.3d 157, 168 (2d Cir. 2008)); see also

Fed. R. Civ. P. 12(b)(1). “A plaintiff asserting subject matter jurisdiction has the burden of

proving by a preponderance of the evidence that it exists.” Makarova v. United States, 201 F.3d

110, 113 (2d Cir. 2000).

       To survive a motion to dismiss for failure to state a claim, a plaintiff must plead “enough

facts to state a claim to relief that is plausible on its face.” Bell Atl. Corp. v. Twombly, 550 U.S.



       3
         “[I]n light of the policy permitting courts to consider facts alleged for the first time in a
pro se plaintiff’s opposition to a motion to dismiss,” the Court finds it appropriate to consider
additional exhibits filed by Belegrinos with his opposition insofar as they are consistent with the
Amended Complaint. Elliott v. Nestle Waters N. Am. Inc., No. 13 Civ. 6331, 2014 WL 1795297,
at *7 (S.D.N.Y. May 6, 2014); see also Rodriguez v. McGinnis, 1 F. Supp. 2d 244, 246–47
(S.D.N.Y. 1998) (adopting report and recommendation).


                                                  4
544, 570 (2007). A claim is facially plausible when a plaintiff pleads facts that would allow “the

reasonable inference that the defendant is liable for the misconduct alleged.” Ashcroft v. Iqbal,

556 U.S. 662, 678 (2009). The Court must “accept[] as true the factual allegations in the

complaint and draw[] all inferences in the plaintiff’s favor.” Allaire Corp. v. Okumus, 433 F.3d

248, 249–50 (2d Cir. 2006) (quoting Scutti Enters., LLC v. Park Place Entm’t Corp., 322 F.3d

211, 214 (2d Cir. 2003)). “A complaint is . . . deemed to include any written instrument attached

to it as an exhibit, materials incorporated in it by reference, and documents that, although not

incorporated by reference, are ‘integral’ to the complaint.” Sierra Club v. Con-Strux, LLC, 911

F.3d 85, 88 (2d Cir. 2018) (quoting L-7 Designs, Inc. v. Old Navy, LLC, 647 F.3d 419, 422 (2d

Cir. 2011)). However, “the tenet that a court must accept as true all of the allegations contained

in a complaint is inapplicable to legal conclusions. Threadbare recitals of the elements of a

cause of action, supported by mere conclusory statements, do not suffice.” Iqbal, 556 U.S. at

678.

       A complaint filed by a pro se litigant “must be construed liberally to raise the strongest

arguments it suggests.” Walker v. Schult, 717 F.3d 119, 124 (2d Cir. 2013) (brackets and

internal quotation marks omitted). “Nonetheless, a complaint must contain ‘factual allegations

sufficient to raise a right to relief above the speculative level,’ including ‘an allegation regarding

[each] element necessary to obtain relief.’” Haughton v. Clinton, No. 15 Civ. 1160, 2015 WL

9244398, at *1 (S.D.N.Y. Dec. 17, 2015) (alteration in original) (quoting Blanc v. Capital One

Bank, No. 13 Civ. 7209, 2015 WL 3919409, at *2 (S.D.N.Y. June 24, 2015)).

III.   Discussion

       Belegrinos seeks a declaration that he is not a citizen of the United States and an order

that he be expeditiously removed from the United States to Greece. (AC ¶ 79.) Consistent with

this Court’s duty to liberally construe and interpret a pro se litigant’s submissions “to raise the


                                                  5
strongest arguments that they suggest,” Triestman v. Fed. Bureau of Prisons, 470 F.3d 471, 474

(2d Cir. 2006), the Court reads Belegrinos’s submissions as asserting claims under the

Mandamus Act, 28 U.S.C. § 1361, and the Administrative Procedure Act (“APA”), 5 U.S.C.

§ 551 et seq. As such, the Court first lays out the statutory and regulatory framework for

expatriation. Then the Court addresses Belegrinos’s request for a writ of mandamus. Finally,

the Court discusses Belegrinos’s APA challenges.

        A.      Statutory and Regulatory Framework for Expatriation

        Section 349 of the INA provides that “a national of the United States whether by birth or

naturalization, shall lose his nationality by voluntarily performing any [one] of [seven specified]

acts with the intention of relinquishing United States nationality,” id. § 1481(a). Subsections

(a)(1) through (a)(7) codify these seven acts. See id. § 1481(a)(1)–(a)(7). Belegrinos’s attempts

to petition the State Department here arose under subsection (a)(1), which provides that an

individual “shall lose his nationality by voluntarily[,] . . . [and] with the intention of

relinquishing United States nationality[,] . . . obtaining naturalization in a foreign state upon his

own application or upon an application filed by a duly authorized agent, after having attained the

age of eighteen years.” Id. § 1481(a)(1). Furthermore, the expatriation act under subsection

(a)(1) has to be performed outside the United States. 4 Id. § 1483(a).

        Even after an individual performs the expatriation act under subsection (a)(1), that

person’s loss of U.S. citizenship does not become final until the Secretary of State (“the

Secretary”) approves a CLN on the basis of a report filed by a U.S. diplomatic or consular officer




        4
        Belegrinos made a separate expatriation request to USCIS under § 1481(a)(6) (Dkt. No.
30 ¶¶ 29–31), which permits renunciation to take place in the United States, 8 U.S.C. § 1483(a).


                                                   6
attesting to facts that have led the officer to believe that the person has lost his or her U.S.

citizenship while in a foreign country. Id. § 1501.

        To administer the CLN approval process, the Secretary has promulgated regulations in

accordance with the authority granted by the INA. See id. § 1104(a).

        Under these regulations, the Secretary presumes that a person intends to retain U.S.

citizenship even if he or she naturalizes in a foreign country. 22 C.F.R. § 50.40(a). The person

can rebut that presumption, however, by affirmatively asserting to a consular officer that it is his

or her intent to relinquish U.S. citizenship. Id. Once the person has done so—or once the

consular officer otherwise has reason to believe that the person while in a foreign country has

lost his or her United States nationality—the officer is required to submit a CLN, along with any

supporting documents or affidavits to the Secretary for approval. 8 U.S.C. § 1501; 22 C.F.R.

§ 50.40. The Secretary’s approval of the CLN constitutes the final administrative determination

of one’s loss of U.S. citizenship. 8 U.S.C. § 1501.

        B.      Writ of Mandamus

        Belegrinos first requests a writ of mandamus, that is, an order that he be “expeditiously

removed from the United States to Greece . . . because he alleges [that] he has submitted an

application to the U.S. Department of State for relief pursuant to 8 U.S.C. § 1481(a)(1).” (AC

¶ 33.) His Amended Complaint may also be construed liberally as seeking an order that the State

Department issue him a CLN. (See AC ¶ 34.) The Government argues that Belegrinos is not

entitled to any mandamus relief because the Government does not owe him any “clear,

nondiscretionary duty” to remove him or to issue him a CLN. (Dkt. No. 25 at 13; see also id. at

12–14.)

        The federal mandamus statute empowers this Court “to compel an officer or employee of

the United States or any agency thereof to perform a duty owed to the plaintiff.” 28 U.S.C.


                                                   7
§ 1361. Given its “drastic” nature as a remedy, Kerr v. U.S. Dist. Court for the N. Dist. of Cal.,

426 U.S. 394, 402 (1976), “[m]andamus may be awarded only if the plaintiff proves that (1)

there is a clear right to the relief sought; (2) the Government has a plainly defined and

peremptory duty to perform the act in question; and (3) there is no other adequate remedy

available,” Benzman v. Whitman, 523 F.3d 119, 132–33 (2d Cir. 2008); Heckler v. Ringer, 466

U.S. 602, 616 (1984) (observing that mandamus is appropriate only if “the defendant owes [the

plaintiff] a clear nondiscretionary duty”).

       With respect to his mandamus claim for expedited removal, Belegrinos has failed to

demonstrate that he has a clear right to such relief. Certainly, the INA requires the Secretary

“upon the order of the Attorney General” to effect the removal of certain “deportable aliens.” 8

U.S.C. § 1227; see also id. § 1229a(a)(1) (providing for removal proceedings to decide “the

inadmissibility or deportability of an alien”). But even assuming that a “deportable alien” could

enforce this duty against the Secretary under the federal mandamus statute, the INA imposes no

duty on the Secretary to remove U.S. citizens. And Belegrinos has not shown that he has lost his

U.S. citizenship because he has not yet obtained a “final administrative determination” of his loss

of citizenship in the form of a CLN. Id. § 1501. Since Belegrinos is still a U.S. citizen for

purposes of the INA, he has failed to demonstrate that he is entitled to an order of removal.

       And to the extent that Belegrinos’s mandamus claim seeks only to require the Secretary

to issue him a CLN, Belegrinos has not shown that the Government owes him any clear

nondiscretionary duty in that respect. Congress has granted the Secretary “discretion to

determine whether a [CLN] should be issued.” Lozada Colon v. U.S. Dep’t of State, 170 F.3d

191, 191 (D.C. Cir. 1999) (per curiam); see also 8 U.S.C. § 1501. Indeed, even after a consular

official has filed a report certifying facts supporting the belief that a person has renounced his




                                                  8
citizenship, a CLN will not issue until the Secretary of State has approved the report. 8 U.S.C.

§ 1501. Because the issuance of a CLN is “an act that is within the discretion of the issuing

authority,” Belegrinos is not entitled to mandamus relief compelling such an act. 5 Clinton v.

Clinton, No. 10 Civ. 1009, 2010 WL 4828990, at *2 (D.D.C. Nov. 29, 2010).

        C.      Administrative Procedure Act

        Belegrinos’s Amended Complaint can also be liberally construed as asserting two claims

under the APA: (1) that the State Department has “unlawfully withheld” Belegrinos’s CLN

under 5 U.S.C. § 706(1), and (2) that the State Department’s refusal to issue Belegrinos a CLN is

“arbitrary, capricious, an abuse of discretion, or otherwise not in accordance with law” under

§ 706(2)(A). 6 The Court addresses each claim in turn.

        Belegrinos’s claim that the State Department has unlawfully withheld his CLN fails for

the same reason that mandamus is not appropriate here: because the State Department has

discretion in approving a CLN application. “[A] claim under § 706(1) can proceed only where a

plaintiff asserts that an agency failed to take a discrete agency action that it is required to take.”

Norton v. S. Utah Wilderness All., 542 U.S. 55, 64 (2004) (italics omitted). If the discrete

agency action at issue “is not demanded by law,” the Court cannot compel such agency action.



        5
         Similarly, Belegrinos’s mandamus request seeking a CLN under § 1481(a)(6) from
USCIS fails because USCIS’s decision to issue a CLN is a discretionary act. See Sluss v. U.S.
Citizenship & Immigration Servs., 899 F. Supp. 2d 37, 41 (D.D.C. 2012).
        6
         To the extent that Belegrinos challenges USCIS’s adjudication of his § 1481(a)(6)
application for being arbitrary and capricious, his claim must be dismissed for lack of final
agency action. (Dkt. No. 30 ¶¶ 29–31.) “[T]he APA confers jurisdiction on federal courts to
review ‘final agency action.’” Kingston v. Lynch, 169 F. Supp. 3d 110, 113 (D.D.C. 2016)
(quoting 5 U.S.C. § 704). And an agency action is not final if it “does not itself adversely affect
complainant but only affects his rights adversely on the contingency of future administrative
action.” DRG Funding Corp. v. Sec’y of Hous. & Urban Dev., 76 F.3d 1212, 1214 (D.C. Cir.
1996) (internal quotation marks omitted). Here, USCIS is still reviewing Belegrinos’s
application and therefore has not yet taken any final agency action. (Dkt. No. 30 at 227.)


                                                   9
Id. at 65. Because the INA does not require the State Department to issue Belegrinos a CLN, his

claim under § 706(1) must be denied. 7

        Having disposed of Belegrinos’s § 706(1) claim, the Court turns to his § 706(2)(A) claim.

The APA directs the Court to “set aside agency action, findings, and conclusions found to be . . .

arbitrary, capricious, an abuse of discretion, or otherwise not in accordance with law.” 5 U.S.C.

§ 706(2)(A). Belegrinos’s complaint, construed liberally, asserts that the State Department’s

refusal to issue him a CLN is “arbitrary, capricious, an abuse of discretion, or otherwise not in

accordance with law.” Id. The Government argues that its refusal is not arbitrary and capricious

because the INA prohibits Belegrinos from expatriating himself under § 1483(a)(1) while he is

still in the United States. (Dkt. No. 25 at 16–19.) And since Belegrinos was still in the United

States when he applied for a CLN, the Government goes on, the State Department was justified

in denying his CLN application. (Id..) In response, Belegrinos argues that he has already

effectively expatriated himself when he naturalized in Greece on March 9, 2006. (Dkt. No. 30

¶ 19.) According to Belegrinos, no further agency determination was necessary to effectuate his

loss of citizenship. (Id.)

        It is well established that arbitrary-and-capricious review of agency action is narrow. See

Motor Vehicle Mfrs. Ass’n of the U.S., Inc. v. State Farm Mut. Auto. Ins. Co., 463 U.S. 29, 43

(1983). As long as the agency’s path may be reasonably discerned, a court should uphold the

agency action and not substitute its judgment for that of the agency. F.C.C. v. Fox Television

Stations, Inc., 556 U.S. 502, 513–14 (2009). Nevertheless, “the agency must examine the

relevant [facts] and articulate a satisfactory explanation for its action.” State Farm, 463 U.S. at



        7
         To the extent that Belegrinos argues that USCIS “unlawfully withheld” his CLN under
5 U.S.C. § 706(1), his claim fails because the INA does not demand USCIS to issue him a CLN.


                                                 10
43. An agency action will survive arbitrary-and-capricious review if it is the “product of

reasoned decisionmaking.” Fox v. Clinton, 684 F.3d 67, 75 (D.C. Cir. 2012).

       Here, the State Department’s refusal to issue Belegrinos a CLN is a reasoned decision

fully supported by the surrounding facts and applicable laws. Belegrinos made his initial CLN

application in early 2014, while he was still incarcerated in the United States. (AC ¶ 8; Ex. W;

see Ex. AA (indicating that Belegrinos was held in detention by the State of New York at the

relevant time).) In a letter accompanying his application, he admitted that he “did not follow the

formalities required by” the INA because he did not appear before a U.S. consular officer in a

foreign country to sign an oath of renunciation. (Ex. W at 93.) As a result, his forms DS-4079

and DS-4081 lacked the requisite signatures from a consular officer. (Ex. W at 98, 102.)

       Thereafter, the State Department returned Belegrinos’s application materials, informed

him of the procedural deficiency in his application, and recommended that he request an

interview with a U.S. consular officer in a foreign country in order to complete his CLN

application. (Ex. Z.) In its letter, the State Department explained that the reasoning for its

refusal is that 8 U.S.C. § 1501 explicitly authorizes the Secretary to approve a CLN application

only upon receiving a written report from a consular or diplomatic officer certifying the facts that

underlie the application. (Id.) In other words, the State Department was not able to process

Belegrinos’s CLN application because his application lacked the requisite report from a U.S.

consular officer under § 1501.

       The State Department’s response is a sufficiently reasoned decision because it is in full

compliance with the INA. The INA authorizes the Secretary to approve a CLN on the basis of a

report filed by a U.S. consular officer abroad. 8 U.S.C. § 1501. The consular officer may file

such a report only if he or she has reason to believe that a person has performed a potentially




                                                 11
expatriating act in accordance with the INA. Id. Since Belegrinos has not complied with the

clear directions of the INA—which he was well aware of (see Ex. W at 93)—the State

Department’s decision to reject his CLN application and direct him to follow the requirements of

the INA was not arbitrary and capricious.

       Belegrinos argues that he effectively expatriated himself when he naturalized in Greece

on March 9, 2006. (AC ¶ 21.) In support of his argument, he contends that 8 U.S.C. § 1488

mandates that “loss of nationality occur immediately upon commission of expatriating acts.”

(AC ¶¶ 22–26 (quoting U.S. ex rel. Marks v. Esperdy, 315 F.2d 673, 676 (2d Cir. 1963)).) The

Court disagrees.

       Belegrinos reads § 1488 out of its context. Section 1488 provides that “[t]he loss of

nationality under [8 U.S.C. §§ 1481–89] shall result solely from the performance by a national of

the acts or fulfillment of the conditions specified in [§§ 1481–89].” 8 U.S.C. § 1488. A plain

reading of the text suggests that this section concerns how a person could lose his or her

nationality. Specifically, this section conditions the loss of nationality on “the performance . . .

of the acts or fulfillment of the conditions specified in” sections 1481 through 1489. Id. For

example, in order to satisfy the conditions specified in § 1481(a)(1), one not only has to perform

the potentially expatriating act—naturalization in a foreign country—but also has to have done

so “voluntarily” and “with the intention of relinquishing United States nationality.” Id.

§ 1481(a)(1); Lozada Colon v. U.S. Dep’t of State, 2 F. Supp. 2d 43, 45 (D.D.C. 1998) (stating

that performing a potentially expatriating act without showing voluntariness and the intent to

relinquish U.S. citizenship is not enough to renounce one’s citizenship); see also Vance v.

Terrazas, 444 U.S. 252, 261 (1980).




                                                 12
       Accordingly, in order to determine whether a person has performed the acts and fulfilled

the conditions specified in §§ 1481–89, Congress has set out a mechanism in § 1501 for the State

Department to follow and has prescribed that the “[a]pproval by the Secretary . . . of a [CLN] . . .

shall constitute a final administrative determination of loss of United States nationality.” 8

U.S.C. § 1501. Only after the Secretary has approved the CLN does the loss of citizenship

become effective. And at that point, as the Government explains, the State Department deems

the loss of citizenship to have occurred upon the commission of the expatriating act. (Dkt. No.

35 at 5.) This reading is also consistent with United States ex rel. Marks v. Esperdy, 315 F.2d

673 (2d Cir. 1963), on which Belegrinos relies. 8 In Esperdy, the person whose citizenship was at

issue had already been served with “a certificate of loss of American citizenship.” Esperdy, 315

F.2d at 675. Therefore, once the court affirmed the Government’s determination that he had lost

his U.S. citizenship upon joining the Cuban army, his loss of citizenship related back to the time

when he performed that expatriating act. Id. But the court’s determination that the loss of

citizenship occurred at the time of the expatriating act simply has no bearing on the question of

what an individual seeking to renounce his citizenship must do in order to prove to the

satisfaction of the Government that such an expatriating act has in fact occurred.

       In this case, because the Secretary has not yet approved Belegrinos’s CLN application in

light of his non-compliance with the INA, the Government reasonably concluded that his act of

naturalizing as a Greek citizen does not “fulfill[] the conditions” specified in the INA and

therefore cannot result in the loss of his U.S. citizenship. 8 U.S.C. § 1488. Even though his loss



       8
        The other case that Belegrinos relies upon, United States ex rel. Bauer v. Shaughnessy,
115 F. Supp. 780 (S.D.N.Y. 1949), was decided prior to the 1952 enactment of §§ 1488 and
1501. Therefore, it has no bearing on this Court’s interpretation of the interaction between
§ 1488 and § 1501.


                                                 13
of U.S. citizenship will be retroactively deemed to have been effective as of the date of his Greek

naturalization in the event that his CLN is approved, he cannot claim at this stage of the case that

the Government has been arbitrary and capricious in withholding approval so far. 9

IV.     Conclusion

        For the foregoing reasons, the Government’s motion to dismiss is GRANTED.

        The Clerk of Court is directed to close the motion at Docket Number 24 and to close this

case.

        SO ORDERED.

Dated: May 6, 2019
       New York, New York
                                               ____________________________________
                                                          J. PAUL OETKEN
                                                      United States District Judge

COPY MAILED TO PRO SE PARTY BY CHAMBERS




        9
         To the extent that Belegrinos challenges USCIS’s adjudication of his § 1481(a)(6)
application, his claims must be dismissed. (Dkt. No. 30 ¶¶ 29–31.) First, because USCIS’s
decision to issue a CLN is a discretionary act, see Sluss v. U.S. Citizenship & Immigration Servs.,
899 F. Supp. 2d 37, 41 (D.D.C. 2012), Belegrinos’s claims under the Mandamus Act or 5 U.S.C.
§ 706(1) must be dismissed for the same reasons discussed in the relevant sections.
         Second, Belegrinos’s challenge to USCIS’s action as arbitrary and capricious also fails.
“[T]he APA confers jurisdiction on federal courts to review ‘final agency action.’” Kingston v.
Lynch, 169 F. Supp. 3d 110, 113 (D.D.C. 2016) (quoting 5 U.S.C. § 704). And an agency action
is not final if it “does not itself adversely affect complainant but only affects his rights adversely
on the contingency of future administrative action.” DRG Funding Corp. v. Sec’y of Hous. &
Urban Dev., 76 F.3d 1212, 1214 (D.C. Cir. 1996) (internal quotation marks omitted). Here,
USCIS is still reviewing Belegrinos’s application and therefore has not yet taken any final
agency action. (Dkt. No. 30 at 227.)
       Belegrinos’s request for a declaratory judgment that he has lost his U.S. citizenship is
also denied because he has failed to demonstrate that he has successfully expatriated under 8
U.S.C. §§ 1481(a)(1) and (a)(6).


                                                  14
